      Case: 1:10-cr-00773 Document #: 95 Filed: 05/27/20 Page 1 of 2 PageID #:790




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA

        v.                                           NOTICE OF MOTION
                                                     1:10-CR-00773

SAMI SAMIR HASSOUN,
                                                     18 USC § 3582(c)(1)(A)(i)
               Defendant.



             DEFENDANT’S MOTION FOR MODIFICATION OF SENTENCE
             BASED ON EXTRAORDINARY AND COMPELLING REASONS

        PLEASE TAKE NOTICE, that upon the memorandum of law of Amith Gupta, attorney

for Sami Hassoun, dated May 27, 2020, Mr. Hassoun moves this Court on June 9, 2020 for

compassionate release pursuant to 18 USC 3582(c)(1)(A)(i), as amended by the First Step Act

(Pub. L. 115-391, § 603(b), 132 Stat. 5194, 5239 [eff. 12/21/20l8.])

        WHEREAS, Sami Hassoun respectfully requests that the Court grant the above relief,

and such other and further relief as this Court deems just and proper.

        Dated: May 27, 2020.


                                             /s/ Amith Gupta
                                             Amith Gupta, Esq.
                                             GA Bar No. 149222, Pro Hac Vice
                                             848 Spring St. NW 812-C
                                             Atlanta, GA 30308
                                             (202) 627-0747
                                             amith@civilfreedoms.org


TO:     Clerk of Court
        Everett McKinley Dirksen United States Courthouse
        219 South Dearborn Street
        Chicago, IL 60604
Case: 1:10-cr-00773 Document #: 95 Filed: 05/27/20 Page 2 of 2 PageID #:791




  United States Attorney's Office
  Northern District of Illinois, Eastern Division
  219 S. Dearborn St., 5th Floor
  Chicago, IL 60604

  Sami Hassoun
  Address on file
